United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 00-1434
                                   ___________

Marilyn Leggett, o/b/o Bobby Leggett,*
SS# XXX-XX-XXXX,                     *
                                     *
             Appellant,              *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Eastern District of Arkansas.
Kenneth S. Apfel, Commissioner,      *
Social Security Administration,      *      [UNPUBLISHED]
                                     *
             Appellee.               *
                                ___________

                          Submitted: January 3, 2001
                              Filed: January 11, 2001
                                  ___________

Before McMILLIAN, BOWMAN, and MORRIS SHEPPARD ARNOLD, Circuit
      Judges.
                         ___________

PER CURIAM.

       Marilyn Leggett, widow of Bobby Leggett, appeals the District Court’s1 order
affirming the Commissioner’s decision to deny her husband’s application for disability


      1
        The Honorable Henry Woods, United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable
John F. Forster, Jr., United States Magistrate Judge for the Eastern District of
Arkansas.
insurance benefits (DIB). Having carefully reviewed the record, see Roberts v. Apfel,
222 F.3d 466, 468 (8th Cir. 2000) (standard of review), we affirm.

      Bobby applied for DIB in October 1991, alleging disability since October 1982
from heart disease, diabetes, a stroke, and degenerative arthritis. His insured status
expired December 31, 1984. After a second hearing in May 1997,2 the administrative
law judge (ALJ) found Bobby capable of performing his past relevant work (PRW),
and thus not disabled, before his date last insured (DLI).

       Marilyn first argues that the ALJ failed to make credibility findings as to her
testimony about Bobby’s subjective complaints—shortness of breath, chest pain, and
back pain—and his limited daily activities. This argument fails, as the ALJ specifically
stated that the hearing testimony did not establish disabling limitations prior to the DLI,
and Marilyn alone testified at the hearing (as by then, Bobby was deceased). The ALJ
cited the Polaski v. Heckler, 739 F.2d 1320, 1322 (8th Cir. 1984), factors and specified
various inconsistencies between the testimony and other evidence in the record, as
required. See Lowe v. Apfel, 226 F.3d 969, 972 (8th Cir. 2000) (holding that findings
were adequately explained and supported by the whole record where the ALJ referred
to Polaski factors and specified inconsistencies in the record to support its credibility
findings, and that the ALJ was not required to discuss methodically each Polaski
factor).

       Marilyn next contends that the ALJ erred in finding Bobby was capable of
performing his PRW before his DLI. We disagree. The ALJ (1) determined Bobby
had the residual functional capacity for light work; (2) specified the physical exertional
requirements of such work; and (3) found that the demands were consistent with light
work based on Marilyn’s testimony about Bobby’s PRW being managerial or desk jobs


      2
      Another administrative law judge found Bobby not disabled after a February
1994 hearing, but the case was remanded for further development of the record.
                                            -2-
involving no physical labor. See Sells v. Shalala, 48 F.3d 1044, 1046 (8th Cir. 1995)
(holding that the ALJ must investigate and make findings on the demands of a
claimant’s PRW and compare them with the claimant’s capabilities). She also
erroneously suggests that the ALJ was required to call a vocational expert (VE). See
Barrett v. Shalala, 38 F.3d 1019, 1024 (8th Cir. 1994) (finding that the testimony of a
VE is not required where the ALJ determined that the claimant could perform PRW).



        We decline to address Marilyn’s other arguments, as they were not raised in the
District Court. See Roberts, 222 F.3d at 470 ("[U]nless a manifest injustice would
result, a claim not articulated to the district court is subject to forfeiture on appeal.").

       Accordingly, we affirm.

       A true copy.

              Attest:

                      CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                            -3-